PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/732,127
Filing Date: 31 Dec 2019
Appellant(s): Polares Medical Inc.



__________________
Devanie Dufour
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/11/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/18/21from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Please note claims 41 and 42 were cancelled after-final.

Claims 16, 18-25, 28-29, 31-32, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al. (US 20180256318 A1) hereinafter known as Khairkhahan in view of Lucatero et al. (US 7226467 B2) hereinafter known as Lucatero, further in view of Chau et al. (US 20140067048 A1) hereinafter known as Chau.
Regarding claim 16 Khairkhahan discloses a method for treating mal-coaptation of a mitral valve of a heart ([0043], Abstract) the mitral valve having  an anterior leaflet and a posterior leaflet ([0043]) comprising:
positioning a coaptation assistance element (Figure 5h) over the posterior leaflet of the mitral valve ([0126]), the element comprising:
a first surface and a second surface ([0043]),
a first lateral edge, second lateral edge, inferior edge, and superior edge ([0043]),
an atrial section (Figure 5h the top part of the element which lies substantially in a flat plane) and a ventricular section (Figure 5h the lower part of the element which lies in a substantially vertical plane),
anchoring the coaptation assistance element at a first location at the posterior annulus or adjacent atrial wall ([0126]);
but is silent with regards to anchoring the element at a second location, at the anterior leaflet, to allow limited movement around the clip so that the element extends diagonally from the first location to the second location throughout the cardiac cycle.
However, regarding claim 16 Lucatero teaches a tried and true method for treating regurgitation issues in a heart valve which comprises clipping the anterior leaflet to the posterior leaflet in what is known as an Alfieri Clip at a midpoint between first and second lateral edges (Figure 4), so that limited movement of both leaflets occurs on either side of the clipping location (The Examiner notes that since neither Khairkhahan, Lucatero, or Chau teach or disclose stopping the beating of the heart or disclose a malfunction of the leaflets which would prevent the anterior leaflet from opening and closing, the Examiner understands the leaflet will inherently being opening and closing since this is how heart tissue functions. Further, [0124] indicates that the leaflets are brought together meaning both meet, which indicates both leaflets continue to beat.  Alternatively however, the Examiner notes that a person of ordinary skill in the art, without having been guided otherwise by either Khairkhahan or Lucatero, would find it obvious to modify the method of the Khairkhahan Lucatero Combination by ensuring the anterior leaflet continues to open and close since this is the natural state of the leaflet, and modification thereof would, in due course, be mentioned in some prior art as being desirable. Since it is not, the person of ordinary skill would conclude that it continues to beat and would be desirable to continue to beat.)).
Further, regarding claim 16 Chau teaches wherein a coaptation assistance element includes anchoring the element at a second location at the anterior leaflet by clipping the anterior leaflet of the mitral valve to the coaptation assistance element ([0124] and Figure 42 shows both anchoring at a posterior leaflet location as well as an anterior leaflet location),
so that the element extends across the mitral valve from a first posterior anchoring location to the second anchoring location at the anterior leaflet (Figure 42). 
Khairkhahan, Lucatero, and Chau are all involved in the same field of endeavor, namely methods of preventing mitral valve regurgitation. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Khairkhahan by utilizing the teachings of Lucatero which provides the “Alfieri stitch”/“bow-tie”/edge-to-edge technique for minimizing regurgitation. This would apply the edge-to-edge method and to the device of Khairkhahan (in light of utilizing a clip for the attachment - such as is taught by Chau). Notably, by implanting the coaptation assistance element of Khairkhahan over the posterior leaflet and then using a clip (made obvious in light of Chau) to grasp the anterior leaflet (i.e. the opposite leaflet to the location of the coaptation assistance element of Khairkhahan) this amounts to nothing more than applying a known technique (edge to edge mitral valve repair - taught by Lucatero) to a known device (the coaptation assistance element of Khairkhahan) in order to yield predictable results (see MPEP 2143 (I)(D)). Further, the Examiner points out this would result in the coaptation assistance element of the Combination to extend diagonally across the mitral valve from the first location at the posterior annulus or adjacent atrial wall, to the second location at the anterior leaflet.
Regarding claim 18 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Khairkhahan further discloses the limited movement of the anterior leaflet comprises movement of at least a portion of the anterior leaflet which opens and closes against the coaptation assistance element (since neither Khairkhahan, Lucatero, or Chau teach or disclose stopping the beating of the heart or disclose a malfunction of the leaflets which would prevent the anterior leaflet from opening and closing, the Examiner understands the leaflet will inherently being opening and closing. Further, [0124] indicates that the leaflets are brought together meaning both meet, which indicates both leaflets continue to beat.
Alternatively however, the Examiner notes that a person of ordinary skill in the art, without having been guided otherwise by either Khairkhahan, Lucatero , or Chau, would find it obvious to modify the method of the Khairkhahan Lucatero Chau Combination by ensuring the anterior leaflet continues to open and close since this is the natural state of the leaflet, and modification thereof would, in due course, be mentioned in some prior art as being desirable. Since it is not, the person of ordinary skill would conclude that it continues to beat and would be desirable to continue to beat.).
Regarding claim 19 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Chau further teaches clipping the anterior leaflet comprises clipping the anterior leaflet to the inferior edge of the element (Figure 2).
Regarding claim 20 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Khairkhahan further discloses the element reduces/prevents blood from flowing back into a left atrium ([0115], [0124]).
Regarding claim 21 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Khairkhahan further discloses positioning the element comprises positioning the superior edge relative to the annulus, wherein the superior edge has a length greater than the length of the inferior edge, such that the transverse direction between first and second lateral edges and generally decreases from superior to inferior on the element (Figure 5h and [0032]).
Regarding claim 22 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Khairkhahan further discloses anchoring the coaptation assistance element at the first location further comprises passing an anchor through a hub  of the element and into the annulus ([0043]).
Regarding claim 23 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Khairkhahan further discloses anchoring the coaptation assistance element at the first location further comprises rotating an anchor relative to a hub of the element and into the annulus ([0043]).
Regarding claim 24 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially Lucatero as is claimed,
wherein Khairkhahan further discloses positioning the element comprises expanding shape memory ([0143]) struts of the element (Figure 8a the device constrains the struts for delivery before expansion and placement (e.g. Fig 15)) wherein the struts extend radially outward from a hub ([0043]).
Regarding claim 25 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Khairkhahan further discloses the element comprises two or more layers of material ([0144]-[0145]).
Regarding claim 28 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Chau further teaches clipping the leaflet to the element comprises utilizing a clip smaller in width than the width of the inferior edge (see Figures 4-5, 41-42 the clip has a width smaller than the inferior edge of the element, at the point of clip origin).
Regarding claim 29 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Chau further teaches clipping the leaflet to the coaptation assistance element comprises clipping the center of the leaflet while allowing limited movement of the leaflet ([0124]; A2 region of the leaflet indicates the center region of the anterior leaflet; as regards “limited movement” please see the explanation/rejection to claim 16 above).
Regarding claim 31 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Khairkhahan further discloses the element and leaflet maintain a seal during coaptation ([0008]-[0009] the entire point of the invention of Khairkhahan is to maintain the seal and treat mal-coaptation and treat regurgitation).
Regarding claim 32 the Khairkhahan Lucatero Chau Combination teaches the method of claim 31 substantially as is claimed,
wherein Chau further teaches clipping the leaflet to the element comprises using the leaflet clip positioned below a coaptation surface (Figure 2).
Regarding claim 34 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Chau further teaches implanting the element with the leaflet clip in an opened position to accept the leaflet between the clip and the element (Figures 2 and 4-7; the Examiner notes if the clip is not open to accept the leaflet, it would be unable to grasp it), further comprising moving the leaflet clip toward the coaptation assistance element to clip the leaflet (Figure 2 shows that the clip has moved toward the element to compress the tissue therein).
Regarding claim 35 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Chau further teaches clipping the leaflet to the element comprises bringing the leaflet towards the element (Figure 2 shows that the clip has moved toward the element to compress the tissue therein).
Regarding claim 36 the Khairkhahan Lucatero Chau Combination teaches the method of claim 16 substantially as is claimed,
wherein Khairkhahan further discloses the coaptation assistance element comprises a radiopaque marker ([0029]) but is silent with regards to this marker being on the clip.
However, regarding claim 36 the Examiner respectfully notes the obviousness of having any part of the coaptation assistance element comprise the radiopaque material, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


(2) Response to Argument
On pages 9-10, Appellant argues “the record is simply not clear how Figure 4 renders obvious the position of an anterior leaflet clip relative to a coaptation assistance element”. Appellant then disagrees that this was addressed on pages 5-6 of the Final rejection mailed 10/18/21 and argues that Figure 4 only shows a fixation device 14 and leaflets, and doesn’t show how Figure 4 of Lucatero shows a clip extending at a midpoint of a coaptation assistance element.
The Examiner respectfully disagrees, and in response to this new argument, refers to the Final Rejection mailed 10/18/21 pages 5-6. Lucatero utilizes an Alfieri Clip at “a midpoint between first and second lateral edges” of the leaflet (Final page 5). Lucatero is relied upon to show that how clipping at a central (midpoint) location allows “limited movement of both leaflets occurs on either side of the clipping location” (Final page 5). When this is conferred to Khairkhahan (Final, page 5), which has a coaptation assistance device substantially the same size and shape of a leaflet (Khairkhahan Figure 5H, Final, page 5), it is clear that clipping at a midpoint of leaflets would necessarily require the clip to be positioned midpoint between the lateral edges of the coaptation assistance device. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
Additionally, the Examiner wishes to point out that the Combination of record is also modified by utilizing the clip of Chau, who clearly illustrates throughout their disclosure/figures that coaptation assistance elements (e.g. Figure 42 item 602) have leaflet clips at a midpoint between the device’s first and second lateral edges (see at least Figures 4-7, 11, 24, 38, 41, 55-56, etc., all of which show a clip at a midpoint between lateral edges of the devices). 
The Examiner’s Combination accordingly has simply added a clip (taught by Chau) midway between Khairkhahan’s lateral edges, in order to grasp the midpoint of the leaflets in order to reduce regurgitation (as is evidenced by Lucatero). This can be tracked in the Final Rejection mailed 10/18/21 (page 7). A prima facie case of obviousness has accordingly been met by the Examiner (see MPEP 2143(I)(D): “applying a known technique (edge to edge mitral valve repair – taught by Lucatero) to a known device (the coaptation assistance element of Khairkhahan) in order to yield predictable results” (Final, page 7). 

On pages 10-13 Appellant now agrees with the Examiner in the above response, indicating that Lucatero does teach clipping anterior and posterior leaflets together at a midpoint between their lateral edges (as is shown in Figure 4), which allows limited movement on both sides of the leaflets, and Chau teaches anchoring a coaptation assistance element at both posterior and anterior leaflets, as Figure 42 shows. Appellant then argues this is fundamentally different than the claimed method, which requires a specific step in which the “coaptation assistance element in anchored at a second location while the ventricular section of the coaptation assistance element overlies the posterior leaflet and the posterior leaflet is left in position” (sic). Applicant argues that Figure 4 of Lucatero, as well as Figure 42 of Chau would “alter the position of the posterior leaflet” since the posterior leaflet is shown as being clipped in both references. 
The Examiner respectfully cannot find any part of the claim which indicates the posterior leaflet should not or cannot be clipped. As regards an argument that clipping of the posterior leaflet would “alter the position of the posterior leaflet” the Examiner respectfully yet strongly disagrees to this newly presented argument. The Appellant’s specification [0149] indicates that by leaving the posterior leaflet “in position”, this is referencing the fact that the native leaflet isn’t destroyed or removed, as can be done in procedures similar to this. It states:
“In some methods of use, the native posterior leaflet is left in position, and the coaptation assistance element is attached superiorly to the posterior annulus or adjacent atrial wall. Many possible alternate embodiments may have differing attachment mechanisms. In other methods of use, the posterior leaflet is not present, having been removed surgically or the result of disease.” 
By this, the Examiner understands leaving the leaflet in place (as opposed to surgical removal or removal through disease) to meet Applicant’s disclosed definition of leaving the posterior leaflet “in position” as is provided by the Specification. The Examiner reminds Appellant that the Examiner must read claim language in light of the specification. 

On pages 13-14 Appellant argues the Combination of record doesn’t teach the claimed “diagonal” extension since Lucatero teaches both leaflets are clipped in use (Figure 4 of Lucatero) and Chau teaches both leaflets are clipped in use (Figure 42 of Chau). Appellant argues it isn’t apparent how the proposed combination has the coaptation assistance element extending diagonally.
The Examiner respectfully disagrees and again reminds Appellant that a person of ordinary skill is not an automaton and can fit teaches of multiple patents together, making conclusions therefrom. See KSR, 550 U.S. at 421, 82 USPQ2d at 1397. The base reference of Khairkhahan (Figure 5H) shows a structure substantially identical to that which is claimed (Final, page 5), other than missing an anterior leaflet clip. Chau teaches that a coaptation assistance element can include an anterior leaflet clip (Final, page 6). Lucatero provides motivation for utilizing a clip which would attach both leaflets together (this is a very old, widespread, mitral regurgitation reduction technique) (Final, pages 5-6). 
With further detail and tracking each and every limitation of claim 16: Khairkhahan Figure 5H shows and [0043] describes the structure of the coaptation assistance element (Final page 5), and Figure 15 and [0126] shows and describes it being implanted over the posterior leaflet with the posterior leaflet being left intact and in position as is required by the claim (Final page 5).  This element is shown to be anchored at the posterior leaflet annulus location with the same type of anchor used by Appellant (Khairkhahan Figures 8-15 shows the anchor structure with screw being inserted at the posterior leaflet annulus location; [0126] (Final, page 5)). When modified in view of Chau, the coaptation assistance element 500 of Khairkhahan simply acquires an ability to clip onto the native anterior leaflet as is shown in Chau Figure 42 with clip 606 (see also [0124]: Final, page 6). This Combination thus ultimately creates an anterior leaflet clip extending from Khairkhahan’s coaptation assistance element at a midpoint between the two lateral edges of the coaptation assistance element. The anchoring locations at the upper, posterior annulus (shown by Khairkhahan figure 15, [0126]) and also at a second location at the anterior leaflet with a clip (taught by Chau) ([0124])  while the ventricular section of the coaptation assistance element remains overlying the posterior leaflet (shown in Khairkhahan figure 15, [0126]), which is left in position and intact. This configuration clearly extends diagonally from the first, posterior annulus anchoring location, across the annulus, and to the anterior leaflet at the second anchoring location. The Examiner notes that the Examiner has adequately provided a prima facie case of obviousness with this combination which the Appellant has not overcome. The simple statement that the Combination does not extend diagonally isn’t clear, since the Combination lays this configuration out. Finally, the Examiner reiterates that Lucatero provides the evidence that the joining of the leaflets together is known to help mitral regurgitation and allows the leaflets to continue to move in a limited capacity. This Combination thus meets each and every part of the claimed invention.  
On pages 15-17 Appellant argues the Examiner has shifted the burden to the Appellant to show or prove non-obviousness. Appellant argues that a prima facie case of unpatentability hasn’t been established for the reasons above, since claim 16 describes a method of positioning and anchoring. 
The Examiner respectfully disagrees. The arguments are not persuasive since the Final Rejection mailed 10/18/21 sets forth a prima facie case of obviousness, accounting for each and every method step of the claims as is required. Arguments presented herein fail to overcome the rejection of record. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/YASHITA SHARMA/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
/MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.